In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-206 CV

 ______________________

 
JOANNE BARNWELL, Appellant


V.


GREGORY D. EVERSOLE, Appellee




On Appeal from the 359th District Court
 Montgomery County, Texas

Trial Cause No. 07-03-03181 CV




MEMORANDUM OPINION 

 After this Court issued an opinion in Joanne Barnwell's interlocutory appeal from a
temporary injunction in Gregory Eversole's bill of review suit, Barnwell informed this Court
that the trial court had conducted a hearing on Eversole's petition and had dismissed his suit
against Barnwell.  By motion, Barnwell asks that we vacate our opinion as moot.  Because
the trial court dismissed and disposed of the case in a final judgment prior to the issuance of
our opinion, we withdraw our August 30, 2007, opinion, vacate our judgment, and dismiss
the appeal as moot.  See generally Tex. Foundries v. Int'l Moulders & Foundry Workers'
Union, 151 Tex. 239, 248 S.W.2d 460, 461 (1952); see also generally Valley Baptist Med.
Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000). 
	APPEAL DISMISSED AS MOOT.
   DAVID GAULTNEY
									           Justice
Submitted on July 12, 2007
Opinion Delivered October 4, 2007

Before Gaultney, Kreger, and Horton, JJ.